Exhibit 10.1

Execution Version

Dated as of November 20, 2017

CM FINANCE SPV LTD.,

as Issuer

THE ENTITIES FROM TIME TO TIME PARTY HERETO,

as the Class A-R Noteholders

U.S. BANK NATIONAL ASSOCIATION,

as Revolving Credit Note Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE AGREEMENT

 

 

 

 

-1-



--------------------------------------------------------------------------------

CONTENTS

 

SECTION    PAGE  

1.

 

Definitions and Interpretation

     1  

1.1.

 

Definitions

     1  

1.2.

 

Interpretation

     4  

2.

 

The Class A-R Notes

     4  

2.1.

 

Borrowings

     4  

2.2.

 

Advances; Repayments; Class A-R Commitment Amounts

     6  

2.3.

 

Outstanding Class A-R Funded Amount

     7  

2.4.

 

Agency Compensation

     7  

2.5.

 

Class A-R Prepayment Account; Withdrawals

     8  

2.6.

 

Class A-R Note Interest

     10  

3.

 

Conditions Precedent to Borrowings

     10  

3.1.

 

Conditions to Funding

     10  

3.2.

 

Representations regarding Conditions

     10  

4.

 

Assignments

     11  

4.1.

 

Assignment

     11  

4.2.

 

Rights of Assignee under this Agreement

     13  

4.3.

 

Notice of Assignment

     13  

4.4.

 

Class A-R Note Register; Information

     13  

5.

 

Representations and Warranties

     14  

5.1.

 

Representations and Warranties of the Issuer

     14  

5.2.

 

Representations and Warranties of each Class A-R Noteholder

     15  

6.

 

The Revolving Credit Note Agent

     16  

7.

 

Miscellaneous

     19  

7.1.

 

Waivers; Amendments; Etc.

     19  

7.2.

 

Notices, Etc.

     20  

7.3.

 

Captions

     21  

7.4.

 

Governing Law; Jurisdiction; Venue

     21  

7.5.

 

Consent to Service of Process

     21  

 

-I-



--------------------------------------------------------------------------------

7.6.

 

Waiver of Jury Trial

     21  

7.7.

 

Execution in Counterparts

     22  

7.8.

 

Tax Treatment of Notes

     22  

7.9.

 

Transfer Taxes

     22  

7.10.

 

Severability

     22  

7.11.

 

Further Assurances

     22  

7.12.

 

Limited Recourse, Non-Petition as to the Issuer

     23  

 

Exhibit A

 

- Form of Notice of Borrowing

Exhibit B

 

- Form of Assignment and Acceptance

 

-II-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT NOTE AGREEMENT, dated as of November 20,
2017 (this “Agreement”), between:

CM FINANCE SPV LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”);

each of UBS AG, LONDON BRANCH and CM FINANCE INC., as a Class A-R Noteholder on
the Amendment and Restatement Date, as evidenced by its execution of this
Agreement on the Amendment and Restatement Date (each, an “Initial Holder”), and
any entity that becomes a party hereto as a Class A-R Noteholder (each, together
with each Initial Holder, a “Class A-R Noteholder”);

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as agent for the
Issuer (in such capacity, together with its successors in such capacity, the
“Revolving Credit Note Agent”); and

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee under
the Indenture (the “Trustee”).

WHEREAS, the Issuer and the Trustee are parties to the Fifth Amended and
Restated Indenture, dated as of November 20, 2017 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), pursuant to which the Issuer may issue up to U.S.$100,000,000
Class A-R Notes (the “Class A-R Notes”).

ACCORDINGLY, the parties hereto agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1. Definitions

Capitalized terms used but not defined herein (including any Exhibits hereto)
have the meanings given to them in the Indenture. As used in this Agreement
(including any Exhibits hereto), the following terms have the meanings specified
below:

“Advance” means any advance made or to be made by (or on behalf of) a Class A-R
Noteholder to the Issuer in respect of any Borrowing.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Class A-R Noteholder and any assignee of such Class A-R Noteholder, and
delivered to the Revolving Credit Note Agent on behalf of the Issuer, in
substantially the form of Exhibit B, pursuant to which a Class A-R Noteholder
assigns all, but not less than all, of its rights and obligations under this
Agreement with respect to the portion of such Class A-R Noteholder’s Class A-R
Notes being assigned in accordance with the terms of Section 4.1(b)(i).

 

-1-



--------------------------------------------------------------------------------

“Borrowing” means any advance of funds to the Issuer contemplated by
Section 2.1; provided that, the term “Borrowing” shall exclude any amounts that
remain on deposit in any Class A-R Prepayment Account.

“Borrowing Date” means the date of any proposed Borrowing, as set forth in the
applicable Notice of Borrowing.

“Borrowing Request” has the meaning set forth in Section 2.1(a).

“Class A-R Commitment Amount” means, on any date and as to any Class A-R
Noteholder, the product of (a) the Commitment Percentage of such Class A-R
Noteholder as of such day and (b) an amount which is the Remaining Unfunded
Facility Commitment (expressed as a Dollar amount) on such date.

“Class A-R Noteholder” means, with respect to any Class A-R Note, the Person in
whose name such Class A-R Note is registered in the Class A-R Note Register.

“Class A-R Prepayment Account” has the meaning set forth in Section 2.5(a).

“Commitment Percentage” means, for any Class A-R Noteholder as of any date of
determination, a percentage equal to (a)(i) the pro rata portion of the
Remaining Unfunded Facility Commitment represented by the Class A-R Notes of
such Class A-R Noteholder divided by (ii) the Remaining Unfunded Facility
Commitment multiplied by (b) 100%; provided that, until the occurrence of the
TRS Termination Date, and notwithstanding any transfer of any Class A-R Notes,
the Commitment Percentage shall be as set out below:

 

Initial Holder

   Commitment Percentage  

UBS AG, London Branch

     50 % 

CM Finance Inc.

     50 % 

“Commitment Termination Date” means the earliest to occur of (a) the Stated
Maturity of the Class A-R Notes; and (b) the occurrence of an Enforcement Event.

“Maximum RCN Facility Funding Commitment” means, in the aggregate,
U.S.$100,000,000.

“Minimum Borrowing Amount” means, with respect to any Borrowing (a) U.S.
$5,000,000, (b) if a Borrowing of U.S. $5,000,000 would cause the Outstanding
Class A-R Funded Amount to exceed the Maximum RCN Facility Funding Commitment,
an amount equal to (x) the Maximum RCN Facility Funding Commitment prior to such
Borrowing minus (y) the Outstanding Class A-R Funded Amount prior to such
Borrowing, or (c) if UBS AG, London Branch is a Class A-R Noteholder at the time
of such Borrowing, such other amount as may be approved by UBS.

 

-2-



--------------------------------------------------------------------------------

“Minimum Repayment Amount” means, with respect to any repayment of Advances
(a) U.S. $5,000,000, (b) if the Outstanding Class A-R Funded Amount as of such
date is less than U.S. $5,000,000, the Minimum Repayment Amount shall be the
Outstanding Class A-R Funded Amount, or (c) if UBS AG, London Branch is a
Class A-R Noteholder at the time of such repayment, such other amount as may be
approved by UBS.

“Notice of Borrowing” has the meaning set forth in Section 2.1(b).

“Notice of Repayment” has the meaning set forth in Section 2.5(e).

“Outstanding Class A-R Funded Amount” means the aggregate outstanding principal
amount of Borrowings funded by Class A-R Noteholders pursuant to Section 2.1 of
this Agreement which have not been repaid. The Outstanding Class A-R Funded
Amount shall be subject to adjustment as described in Sections 2.2 and 2.5 of
this Agreement.

“Prepayment Refund Date” means, with respect to any Class A-R Noteholder that
has deposited all (or a portion of) its Class A-R Commitment Amount into such
Class A-R Noteholder’s Class A-R Prepayment Account in accordance with
Section 2.5(a), the Business Day after the Commitment Termination Date has
occurred (or such earlier date designated by the relevant Class A-R Noteholder
by notice to the Trustee, the Issuer and the Revolving Credit Note Agent).

“Rebalancing” has the meaning set forth in section 4.1(b)(ii).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Remaining Unfunded Facility Commitment” means, with respect to any date of
determination, the excess (if any) of: (a) the Maximum RCN Facility Funding
Commitment over (b) the Outstanding Class A-R Funded Amount. For the avoidance
of doubt, the Remaining Unfunded Facility Commitment shall not be reduced by the
amount of any funds deposited in any Class A-R Prepayment Account by the
relevant Class A-R Noteholder.

“Revolving Credit Note Agent Expenses” has the meaning set forth in
Section 2.4(b).

“Substitution Notice” has the meaning set forth in Section 2.5(f).

“TRS Agreement” means the amended and restated total return swap transaction
relating to the Class A-R Notes entered into between UBS AG, London Branch and
CM Finance Inc. dated as of November 20, 2017 entered into pursuant to an ISDA
Master Agreement dated as of May 20, 2013.

 

-3-



--------------------------------------------------------------------------------

“TRS Termination Date” means the date on which each of UBS AG, London Branch and
CM Finance Inc., in their capacity as Initial Holders, confirm in writing to the
Revolving Credit Note Agent that the TRS Agreement has been terminated.

 

  1.2. Interpretation

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. Except as otherwise
specified herein or as the context may otherwise require: (i) references to an
agreement or other document are to it as amended, supplemented, restated and
otherwise modified from time to time and to any successor document (whether or
not already so stated); (ii) references to a statute, regulation or other
government rule are to it as amended from time to time and, as applicable, are
to corresponding provisions of successor governmental rules (whether or not
already so stated); (iii) the word “including” and correlative words shall be
deemed to be followed by the phrase “without limitation” unless actually
followed by such phrase or a phrase of like import; (iv) the word “or” is always
used inclusively herein (for example, the phrase “A or B” means “A or B or
both,” not “either A or B but not both”), unless used in an “either … or”
construction; (v) references to a Person are references to such Person’s
successors and assigns (whether or not already so stated); (vi) all references
in this Agreement to designated “Articles”, “Sections”, “sub-Sections”, other
subdivisions, Schedules and Exhibits are to the designated articles, sections,
sub-sections, other subdivisions, schedules and exhibits of this Agreement; and
(vii) the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular article,
section, sub-section or other subdivision.

 

2. THE CLASS A-R NOTES

 

  2.1. Borrowings

 

(a) Subject to the terms and conditions hereof, on any Business Day prior to the
Commitment Termination Date, the Issuer (or the Collateral Manager on behalf of
the Issuer) may request Borrowings (each a “Borrowing Request”) hereunder in an
amount equal to or greater than the Minimum Borrowing Amount.

 

(b)

From time to time as required pursuant to and in accordance with the terms of
the Indenture, the Issuer (or the Collateral Manager on behalf of the Issuer)
may deliver to the Revolving Credit Note Agent and the Class A-R Noteholders a
notice (with a copy to the Trustee and the Collateral Manager, if not the
notifying party), substantially in the form of Exhibit A hereto (each, a “Notice
of Borrowing”), of a proposed Borrowing no later than 5:00 p.m. (New York City
time) on the third Business Day prior to the proposed Borrowing Date. Each of
the Issuer and, if applicable, the Collateral Manager agrees that any Notice of
Borrowing delivered

 

-4-



--------------------------------------------------------------------------------

  pursuant to this Section 2.1(b) shall be transmitted to the Revolving Credit
Note Agent and the Class A-R Noteholders by electronic mail (to the electronic
mail address specified on the Revolving Credit Note Agent’s and each Class A-R
Noteholder’s respective signature pages to this Agreement), shall be
substantially in the form of Exhibit A hereto, and shall specify the proposed
Borrowing Date (which shall be a Business Day), the amount of such proposed
Borrowing and relevant wire transfer instructions. In the event any Notice of
Borrowing is not transmitted to the Revolving Credit Note Agent and the
Class A-R Noteholders until after 5:00 p.m. (New York City time) on a Business
Day, it will be treated as having been transmitted on the following Business Day
for all purposes hereunder. The Revolving Credit Note Agent shall notify the
Collateral Manager promptly (and in any event within one Business Day) of any
change to the electronic mail address specified on each Class A-R Noteholder’s
signature page to this Agreement to the extent that the Revolving Credit Note
Agent has received notice of such change from a Class A-R Noteholder.

 

(c) So long as (x) the Commitment Termination Date has not occurred and (y) the
conditions to funding set out in Section 3.1 have been satisfied, the Class A-R
Noteholders shall make Advances to the Issuer on the Borrowing Date specified in
the Notice of Borrowing (pro rata based on their respective Commitment
Percentages) as follows:

 

  (i) each Class A-R Noteholder obligated to make an Advance hereunder, no later
than 12:00 p.m. (New York City time) on the Borrowing Date specified in the
Notice of Borrowing, shall have made available to the Trustee, in immediately
available funds, an amount equal to its Commitment Percentage of the Borrowing
in respect of such Advance in accordance with the wire transfer instructions set
forth in the Notice of Borrowing;

 

  (ii) a Class A-R Noteholder that has elected to establish a Class A-R
Prepayment Account pursuant to Section 2.5(a) shall be deemed to satisfy its
obligation under clause (i) if, no later than 12:00 p.m. (New York City time) on
the Borrowing Date specified in the Notice of Borrowing, such Class A-R
Noteholder has cash standing to the credit of its Class A-R Prepayment Account
in an amount no less than its Commitment Percentage of the Borrowing in respect
of such Advance;

If, as of 12:00 p.m. (New York City time) on the Borrowing Date specified in the
related Notice of Borrowing:

 

  (A)

each Class A-R Noteholder has satisfied its Advance payment obligation (either
by payment to the Trustee in accordance with Section 2.1(c)(i) or deemed
satisfaction pursuant to Section 2.1(c)(ii) above), (I) the Trustee shall
transfer all funds received pursuant to Section 2.1(c)(i) to the Principal

 

-5-



--------------------------------------------------------------------------------

  Collection Subaccount and (II) in the case of any Class A-R Noteholder that
has satisfied such obligation pursuant to Section 2.1(c)(ii), the Trustee shall
(at the direction of the Collateral Manager) instruct the Custodian (without
consent of such Class A-R Noteholder) to transfer cash in an amount equal to
such Class A-R Noteholder’s Commitment Percentage of the Borrowing in respect of
such Advance from such Class A-R Prepayment Account to the Principal Collection
Subaccount; or

 

  (B) any Class A-R Noteholder has failed to satisfy its Advance payment
obligation (whether by payment to the Trustee in accordance with
Section 2.1(c)(i) or deemed satisfaction pursuant to Section 2.1(c)(ii) above),
(I) if the Trustee has received funds from a Class A-R Noteholder pursuant to
Section 2.1(c)(i), the Trustee shall return such funds to such Class A-R
Noteholder and (II) with respect to any funds standing to the credit of a
Class A-R Prepayment Account, the Trustee shall (at the direction of the
Collateral Manager) instruct the Custodian to return such funds to the related
Class A-R Noteholder.

For the avoidance of doubt, if with respect to any Advance, a Class A-R
Noteholder has satisfied its Advance payment obligation pursuant to
Section 2.1(c)(ii) but any other Class A-R Noteholder has failed to satisfy its
own Advance payment obligation as of 12:00 p.m. (New York City time) on the
Borrowing Date, the Trustee shall not be entitled to instruct the Custodian to
transfer cash from such Class A-R Prepayment Account to the Issuer or any other
Person (other than such Class A-R Noteholder as required by sub-clause
(B) above) without the consent of such Class A-R Noteholder.

 

(d) The Issuer hereby agrees that each Class A-R Noteholder, acting in good
faith, (i) is entitled to rely upon any Notice of Borrowing furnished to such
Class A-R Noteholder hereunder by the Collateral Manager purporting to act on
behalf of the Issuer, is genuine and authorized and (ii) shall not be liable to
the Issuer with respect to any action taken or omitted to be taken by such
Class A-R Noteholder in good faith in accordance with any such Notice of
Borrowing.

 

  2.2. Advances; Repayments; Class A-R Commitment Amounts

 

(a) All Advances to the Issuer hereunder may be repaid by the Issuer pursuant to
Section 2.5(e), notwithstanding the Priority of Payments, and any such Advances
repaid by the Issuer may, subject to the conditions set forth herein, be
reborrowed from time to time by the Issuer hereunder.

 

(b) Repayments of Advances to any Class A-R Noteholders under Section 2.2(a) and
Section 2.5(e) of this Agreement or Section 11.1(a)(ii) of the Indenture shall
be applied to pay the Class A-R Noteholders, pro rata, based on the respective
portions of the Outstanding Class A-R Funded Amount represented by their
Class A-R Notes, and such payment shall reduce the Outstanding Class A-R Funded
Amount.

 

-6-



--------------------------------------------------------------------------------

(c) Any deposit by a Class A-R Noteholder of any amount into such Class A-R
Noteholder’s Class A-R Prepayment Account pursuant to the terms hereof will not
reduce such Class A-R Noteholder’s Class A-R Commitment Amount.

 

(d) Each repayment of Advances by the Issuer shall be in an amount equal to or
greater than the Minimum Repayment Amount.

 

  2.3. Outstanding Class A-R Funded Amount

The parties hereto hereby acknowledge and agree that all Borrowings shall be
deemed to be part of the Outstanding Class A-R Funded Amount, regardless of
whether the conditions to the related Borrowing set forth herein or in the
Indenture were in fact satisfied, until such amounts are repaid in accordance
with the terms of this Agreement, the Indenture and such Class A-R Notes. Each
of the Class A-R Noteholders acknowledges that the obligations of the Issuer to
pay any Outstanding Class A-R Funded Amount under the Class A-R Notes, and the
terms of repayment thereof, are governed by this Agreement and the Indenture.

 

  2.4. Agency Compensation

 

(a) The Issuer agrees to reimburse the Revolving Credit Note Agent (subject to
any written agreement between the Issuer and the Revolving Credit Note Agent)
forthwith upon its request for all reasonable expenses incurred or made by the
Revolving Credit Note Agent in accordance with any provision of this Agreement
or the Indenture.

 

(b) The Issuer will reimburse, and does hereby indemnify and hold harmless, the
Revolving Credit Note Agent and its affiliates, directors, officers,
shareholders, agents and employees with respect to all expenses, losses,
damages, liabilities, demands, charges and claims of any nature (including the
reasonable fees and expenses of counsel and other experts) in respect of or
arising from its appointment as Revolving Credit Note Agent or from any acts or
omissions performed or omitted by the Revolving Credit Note Agent, its
affiliates, directors, officers, shareholders, agents or employees hereunder in
good faith except to the extent resulting from gross negligence, willful
misconduct or fraud on the part of the Revolving Credit Note Agent or any
Affiliate thereof (any such amounts, together with expenses reimbursable under
Section 2.4(b), “Revolving Credit Note Agent Expenses”). The indemnification
obligations of the Issuer shall survive termination of this Agreement and the
resignation or removal of the Revolving Credit Note Agent.

 

-7-



--------------------------------------------------------------------------------

(c) The Revolving Credit Note Agent Expenses shall be considered Administrative
Expenses and shall be payable from the Expense Account or pursuant to the
Priority of Payments in each case in accordance with the Indenture.

 

(d) The Revolving Credit Note Agent hereby agrees not to cause the filing of a
petition in bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings under any law or jurisdiction against the Issuer for the
non-payment to the Revolving Credit Note Agent of any amounts provided by this
Section 2.4 before 366 days have elapsed or, if longer, the applicable
preference period then in effect (including, without limitation, any period
established pursuant to the laws of the Cayman Islands) (plus one day) after the
payment in full of all Notes issued under the Indenture.

 

  2.5. Class A-R Prepayment Account; Withdrawals

 

(a) The Trustee shall cause to be established and maintained by the Custodian,
as Securities Intermediary, a separate securities account (each such account, a
“Class A-R Prepayment Account”) for each Class A-R Noteholder that elects to
establish such an account, which securities account shall be established in the
name of the Trustee as entitlement holder in trust for the benefit of the Issuer
and such Class A-R Noteholder. The Trustee shall deposit any amounts received
from a Class A-R Noteholder to pay an Advance payment obligation into such
Class A-R Noteholder’s Class A-R Prepayment Account. UBS AG, London Branch, as
an Initial Holder as of the date hereof, hereby elects to establish such a
Class A-R Prepayment Account, and the Trustee shall cause to be established (on
or prior to the Amendment and Restatement Date) and maintained by the Custodian,
as Securities Intermediary, a Class A-R Prepayment Account in the name of the
Trustee as entitlement holder in trust for the benefit of the Issuer and UBS AG,
London Branch, as Initial Holder, in accordance with the terms of this Agreement
and Section 10.3(e) of the Indenture.

 

(b) Subject to the terms of this Agreement and the Indenture, the only permitted
withdrawal from or application of funds or other property standing to the credit
of any Class A-R Prepayment Account shall be for the purpose of (i) investing or
reinvesting such funds or other property in Eligible Investments pursuant to
Section 2.5(c); (ii) any withdrawal in connection with an Advance pursuant to
Section 2.1(c); (iii) any withdrawal in connection with a Prepayment Refund Date
pursuant to Section 2.5(d); or (iv) any withdrawal in connection with any other
payment pursuant to Section 2.5(e).

 

(c)

The Trustee shall, pursuant to the written directions of a Class A-R Noteholder,
invest and reinvest funds standing to the credit of such Class A-R Noteholder’s
Class A-R Prepayment Account in Eligible Investments. None of the Issuer, the
Revolving Credit Note Agent, the Trustee or the Custodian shall in any way be
held liable for reason of any insufficiency of any Class A-R Prepayment Account

 

-8-



--------------------------------------------------------------------------------

  resulting from any loss relating to any investment of funds standing to the
credit of such Class A-R Prepayment Account, except to the extent such loss
results from the Issuer’s, the Revolving Credit Note Agent’s, the Trustee’s or
the Custodian’s fraud, gross negligence or willful misconduct.

 

(d) The Trustee shall, at any time (including any time on or following any
Prepayment Refund Date) with respect to a Class A-R Prepayment Account, upon and
pursuant to the written directions of the related Class A-R Noteholder, withdraw
all (or any portion) of the funds and other property (including any funds and
other property in excess of such Class A-R Noteholder’s Class A-R Commitment
Amount, whether as a result of increased market value or otherwise) standing to
the credit of such Class A-R Noteholder’s Class A-R Prepayment Account, and
direct the Custodian to pay or transfer the same to such Class A-R Noteholder
(or to such account or accounts as such Class A-R Noteholder shall otherwise
direct the Trustee in writing).

 

(e) So long as no Event of Default has occurred and is continuing, the Issuer
(or the Collateral Manager on behalf of the Issuer) shall have the right at any
time to repay any Advance by delivering to the Revolving Credit Note Agent and
the relevant Class A-R Noteholders a notice (with a copy to the Trustee and the
Collateral Manager, if not the notifying party) (each, a “Notice of Repayment”)
of a proposed repayment (which shall be in an amount equal to or greater than
the Minimum Repayment Amount) no later than 5:00 p.m. (New York City time) on
the third Business Day prior to the proposed repayment. Each of the Issuer and,
if applicable, the Collateral Manager agrees that any Notice of Repayment
delivered pursuant to this Section 2.5(e) shall be transmitted to the Revolving
Credit Note Agent and the relevant Class A-R Noteholders by electronic mail (to
the electronic mail address specified on the Revolving Credit Note Agent’s and
such Class A-R Noteholders’ respective signature pages to this Agreement) and
shall specify the proposed repayment date (which shall be a Business Day) and
the amount of such proposed repayment. In the event any Notice of Repayment is
not transmitted to the Revolving Credit Note Agent and the Class A-R Noteholders
until after 5:00 p.m. (New York City time) on a Business Day, it will be treated
as having been transmitted on the following Business Day for all purposes
hereunder. The Trustee shall, on the proposed repayment date and in accordance
with Section 2.2(b) of this Agreement and Section 11.1(a)(ii) of the Indenture,
direct the Custodian to pay or transfer the amount of such proposed repayment
from the Principal Collection Subaccount to each Class A-R Noteholder in
accordance with the wire instructions provided by such Class A-R Noteholder in
the Subscription Agreement pursuant to which it subscribed for the Class A-R
Notes or such account or accounts as such Class A-R Noteholder shall otherwise
direct the Trustee in writing). Pursuant to Section 2.2(b), any repayment under
this Section 2.5(e) shall reduce the Outstanding Class A-R Funded Amount.

 

-9-



--------------------------------------------------------------------------------

(f) Upon three Business Days prior written notice (the “Substitution Notice”) by
any Class A-R Noteholder to the Trustee and the Collateral Manager specifying
which Eligible Investments standing to the credit of the Class A-R Prepayment
Account of such Class A-R Noteholder are to be exchanged (and the principal
amount and CUSIP (if applicable) of the new Eligible Investments to be
delivered), a Class A-R Noteholder may on any Business Day, at its own expense,
deposit into its Class A-R Prepayment Account substitute Eligible Investments
and the Trustee shall, not later than the Business Day following the date on
which the Trustee receives such substitute Eligible Investments, transfer to
such Class A-R Noteholder the Eligible Investments specified in such written
notice; provided that, the Trustee shall not transfer Eligible Investments to
any Class A-R Noteholder as specified in such written notice if and to the
extent that such transfer would cause the balance of such Class A-R Prepayment
Account to decrease.

 

  2.6. Class A-R Note Interest

Eligible Investment Income received on Eligible Investments standing to the
credit of Class A-R Prepayment Accounts shall be payable to the applicable
Holders of the Class A-R Notes as and to the extent provided in the Indenture.

 

3. CONDITIONS PRECEDENT TO BORROWINGS

 

  3.1. Conditions to Funding.

The obligation of any Class A-R Noteholder to fund its Commitment Percentage of
any Borrowing under Section 2.1 is subject to the following conditions:

 

(a) at the time of such Borrowing, the Commitment Termination Date shall not
have occurred;

 

(b) the Indenture shall have been executed and delivered by each party thereto;

 

(c) no Event of Default shall have occurred and be continuing; and

 

(d) the amount of such Borrowing is equal to or greater than the Minimum
Borrowing Amount.

 

  3.2. Representations regarding Conditions.

Each Borrowing and the delivery of the related Borrowing Request shall be deemed
to constitute a representation and warranty by the Issuer on the date thereof
that the conditions specified in sub-sections (a) through (e) of Section 3.1 are
satisfied.

 

-10-



--------------------------------------------------------------------------------

4. ASSIGNMENTS

 

  4.1. Assignment

 

(a) Successors and Assigns; General Prohibition. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as provided in Section 7.1(b) hereof,
no Person other than the parties hereto, their respective successors and assigns
and, to the extent expressly contemplated by the Indenture, the Secured Parties
as beneficiaries of the Grant of the Issuer provided for in the Indenture shall
have any rights under this Agreement. Neither this Agreement nor any right or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) or delegated by any party hereto. Any purported transfer
that is not in compliance with this provision will be void.

 

(b) Permitted Assignments of Class A-R Notes and Obligations under this
Agreement; Rebalancings.

 

  (i)

Subject to Section 4.1(b)(ii) below, and subject to the requirements set forth
in the Indenture with respect to transfers of Notes, a Class A-R Noteholder may
assign all of its rights and obligations hereunder (in whole but not in part) in
respect of a specified Aggregate Outstanding Amount of its Class A-R Notes to an
assignee if (i) all conditions precedent to the transfer of the relevant
Class A-R Notes specified in the Indenture and in the legend on the Class A-R
Note have been satisfied; (ii) the transferee and transferor have complied with
all the requirements set forth in the Indenture, including Section 2.5 of the
Indenture and any eligibility requirements for any Noteholder of Class A-R
Notes; (iii) the representations set forth on the transfer certificates or other
documents required under the Indenture with respect to its acquisition of a
Class A-R Note are true with respect to such assignee; and (iv) the parties to
such assignment shall have executed and delivered to the Trustee a duly
completed Assignment and Acceptance. Any such assignment by a Class A-R
Noteholder shall be effected by the execution and delivery to the Revolving
Credit Note Agent of (A) a duly completed Assignment and Acceptance executed by
the transferee and any other items required under Section 2.5 of the Indenture
and (B) the physical security representing the Class A-R Notes to be transferred
by the Class A-R Noteholder. Upon satisfaction of the conditions to such
assignment, (1) the Issuer shall execute (x) a new Class A-R Note in the name of
the assignee; and (y) if the assigning Class A-R Noteholder is retaining a
portion of the Aggregate Outstanding Amount of its Class A-R Notes following
such transfer, a new Class A-R Note in the name of the assigning Class A-R
Noteholder reflecting the portion so retained; and (2) the Trustee shall
authenticate and deliver such Class A-R Note(s) to the relevant Class A-R
Noteholder(s). From and after the Effective Date (as defined in the applicable
Assignment and Acceptance), the Revolving Credit Note Agent shall reflect the
assignment of the Class A-R Notes in the Class A-R Note Register and shall
direct the Trustee to make all payments in respect of the assigned portion of
the Class A-R Notes (including, without limitation, all

 

-11-



--------------------------------------------------------------------------------

  payments of principal, interest and fees with respect thereto) to the new
Class A-R Noteholder as reflected in the Class A-R Note Register. For avoidance
of doubt, in transferring all or a portion of a Class A-R Note to a transferee
in accordance with this Section 4.1(b)(i), such Class A-R Noteholder is
simultaneously transferring an equivalent share of its then-existing Class A-R
Commitment Amount to such transferee.

 

  (ii) Prior to the TRS Termination Date, either Initial Holder may undertake a
Rebalancing by transferring all of its rights and obligations hereunder (in
whole but not in part) in respect of a specified Aggregate Outstanding Amount of
its Class A-R Notes to the other Initial Holder on any Business Day (a
“Rebalancing”). Any Rebalancing shall be effected by the delivery to the
Revolving Credit Note Agent by UBS AG, London Branch of a notice of such
Rebalancing and all necessary details thereof (which notice may, for the
avoidance of doubt, be delivered by email) (the “UBS Notice”). On the date the
UBS Notice is delivered, the Revolving Credit Note Agent shall (x) reflect the
relevant Rebalancing in the Class A-R Note Register by decreasing the Aggregate
Outstanding Amount of the Class A-R Notes held by the Initial Holder making the
transfer pursuant to such Rebalancing and increasing the Aggregate Outstanding
Amount of the Class A-R Notes held by the Initial Holder receiving the transfer
pursuant to such Rebalancing, and (y) direct the Trustee to make all payments in
respect of the transferred portion of the Class A-R Notes (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the other Initial Holder as reflected in the Class A-R Note Register.
Notwithstanding any provision of the Indenture, no party shall be required to
deliver a Purchaser Representation Letter or any other agreements (other than
the delivery of the UBS Notice) in connection with any Rebalancing.

 

  (iii) For purposes of each Payment Date and any Rebalancing, payments of
interest and principal to be made on each such Payment Date in respect of the
Aggregate Outstanding Amount of a Class A-R Note which has been subject to a
Rebalancing prior to such Payment Date shall be calculated and made on the basis
of the Aggregate Outstanding Amount of such Class A-R Note on the Determination
Date with respect to such Payment Date. For the avoidance of doubt, the
foregoing shall result in (i) a Rebalancing occurring during the period after a
Determination Date and before the related Payment Date not being given effect
for purposes of payment of interest and principal with respect to any principal
amount transferred as a result of such Rebalancing until the second succeeding
Payment Date and (ii) each Class A-R Noteholder being entitled to receive only
the amount of interest and principal on a Payment Date based on the Aggregate
Outstanding Amount of Class A-R Notes held by such Class A-R Noteholder on the
relevant Determination Date only (and notwithstanding any greater Aggregate
Outstanding Amount of Class A-R Notes held by such Class A-R Noteholder prior to
the relevant Determination Date).

 

-12-



--------------------------------------------------------------------------------

  (iv) Notwithstanding any other provision of this Agreement, until the
occurrence of the TRS Termination Date, CM Finance Inc. may not transfer any of
its interests in the Class A-R Notes to any party other than (i) UBS AG, London
Branch or (ii) any other party as may be agreed to by UBS AG, London Branch.

 

(c) Trustee and Revolving Credit Note Agent Duties in Respect of Assignments.
The Trustee and the Revolving Credit Note Agent shall have no obligation with
respect to determining whether any transfer or assignment is permitted hereunder
and whether the representations set forth in any transfer certificate or other
document are true with respect to it; provided that, in the case of any such
certificates or forms which by any provision of this Agreement are specifically
required to be furnished to the Trustee or the Revolving Credit Note Agent, the
Trustee and the Revolving Credit Note Agent shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Agreement (or the Indenture, as the case may be) and shall
promptly notify the party delivering the same and the Collateral Manager if such
certificate or form does not conform.

 

  4.2. Rights of Assignee under this Agreement

Upon any assignment in accordance with Section 4.1(b), the assignee receiving
such assignment shall be a party hereto and have all of the rights and
obligations of a Class A-R Noteholder hereunder with respect to its Class A-R
Notes and all of the rights and obligations hereunder. In addition, the related
assigning Noteholder shall, to the extent of the interest assigned, be released
from its obligations hereunder (and, in the case of an Assignment and Acceptance
covering all of the assigning Noteholder’s rights and obligations under this
Agreement and in respect of Class A-R Notes, such Noteholder shall cease to be a
party hereto).

 

  4.3. Notice of Assignment

Each Class A-R Noteholder that is assigning any of its rights and obligations
under this Agreement or any Class A-R Notes shall provide notice to the
Revolving Credit Note Agent, the Issuer, the Trustee and the Collateral Manager
of such assignment of any interest in any Class A-R Note or any of its rights or
obligations under this Agreement.

 

  4.4. Class A-R Note Register; Information

 

(a)

The Class A-R Note Registrar shall record in the Class A-R Note Register:
(i) the names and addresses of the Class A-R Noteholders, (ii) the Class A-R
Commitment Amount of and Outstanding Class A-R Funded Amount owing to each
Class A-R

 

-13-



--------------------------------------------------------------------------------

  Noteholder from time to time and (iii) the amounts (if any) that each
Class A-R Noteholder has deposited in a Class A-R Prepayment Account. The
entries in the Class A-R Note Register shall be conclusive and binding for all
purposes (including as to the entitlement to exercise voting and other
consensual rights), absent manifest error, and the Issuer, the Trustee, the
Revolving Credit Note Agent and the Class A-R Noteholders may treat each Person
whose name is recorded in the Class A-R Note Register as a Class A-R Noteholder
hereunder for all purposes of this Agreement. Neither the Revolving Note Credit
Agent nor the Trustee shall have any liability for any failure or delay in
making any payment or providing any notice hereunder due to a failure of any
Class A-R Noteholder to provide to the Revolving Note Credit Agent or the
Trustee contact information, payment instructions or any other information
necessary for the distributions or notices required hereunder.

 

(b) On each date that (i) a Borrowing is funded pursuant to the terms hereof,
(ii) any Outstanding Class A-R Funded Amount or Class A-R Prepayment Account or
any interest therein is assigned to any other Person or (iii) the Outstanding
Class A-R Funded Amount is, or funds or other property on deposit in any
Class A-R Prepayment Account are, reduced or increased, a duly authorized
officer, employee or agent of the Class A-R Note Registrar shall make
appropriate notations in the Class A-R Note Register of the amount of such
Borrowing, assignment, reduction or increase, as applicable, and the allocation
of the amount of such Borrowing, assignment, reduction or increase, as
applicable, among the Holders of the Class A-R Notes, as applicable, and shall
promptly report the same to the Trustee for notation in its records.

 

(c) The Class A-R Note Registrar will, promptly following a request from the
Trustee, provide such information to the Trustee regarding the date and amount
of each Borrowing and any other information pertinent to the performance by the
Trustee of its duties under the Indenture as the Trustee may reasonably request.

 

5. REPRESENTATIONS AND WARRANTIES

 

  5.1. Representations and Warranties of the Issuer

The Issuer hereby represents and warrants to each Class A-R Noteholder as
follows:

 

(a) it has full power and authority, and has taken all corporate action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;

 

(b) the execution, delivery and performance by it of this Agreement and all
documents required to be executed and delivered by it hereunder do not and will
not violate in any material respect any law or regulation of the jurisdiction of
its organization or any other law or regulation applicable to it or any material
agreement to which it is a party or is bound or subject;

 

-14-



--------------------------------------------------------------------------------

(c) this Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and

 

(d) all approvals and authorizations of, all filings with, and all actions by,
any governmental or other administrative or judicial authority necessary for the
validity or enforceability of its obligations under this Agreement have been
obtained.

 

  5.2. Representations and Warranties of each Class A-R Noteholder

Each Class A-R Noteholder hereby represents and warrants to the Issuer as
follows:

 

(a) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

 

(b) the execution, delivery and performance by it of this Agreement and all
documents required to be executed and delivered by it hereunder do not and will
not violate any law or regulation of the jurisdiction of its organization or any
other law or regulation applicable to it;

 

(c) this Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

 

(d) all approvals and authorizations of, all filings with and all actions by any
governmental or other administrative or judicial authority necessary for the
validity or enforceability of its obligations under this Agreement have been
obtained;

 

(e) on the date on which it becomes a party to this Agreement (whether on the
date hereof or thereafter pursuant to Section 4), all representations set forth
in the transfer certificates or other documents required under the Indenture
with respect to its acquisition of a Class A-R Note and the Assignment and
Acceptance, as applicable, are true with respect to it; and

 

(f)

such Class A-R Noteholder has delivered to the Issuer (or shall promptly deliver
upon request by the Trustee or the Issuer) an investor letter and certification

 

-15-



--------------------------------------------------------------------------------

  (generally, an Internal Revenue Service Form W-9 (or applicable successor
form) in the case of a person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code or an Internal Revenue Service Form
W-8 (or applicable successor form) in the case of a person that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code) in a form
satisfactory to the Issuer, each duly executed and completed.

 

6. THE REVOLVING CREDIT NOTE AGENT

 

(a) The Issuer hereby irrevocably appoints the Revolving Credit Note Agent as
its agent hereunder and under the Indenture as provided herein.

 

(b) The Revolving Credit Note Agent shall not have any duties or obligations
except those expressly set forth herein and in the Indenture. Without limiting
the generality of the foregoing, (i) the Revolving Credit Note Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether an
Event of Default has occurred and is continuing, (ii) the Revolving Credit Note
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers and (iii) the Revolving Credit Note Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Issuer or any of its subsidiaries that is
communicated to or obtained by the bank serving as Revolving Credit Note Agent
or any of its Affiliates in any capacity. The Revolving Credit Note Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Issuer or in the absence of its own fraud, gross negligence or
willful misconduct. The Revolving Credit Note Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Revolving Credit Note Agent by the Issuer or a Class A-R
Noteholder, and the Revolving Credit Note Agent shall not be responsible for or
have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, (E) the satisfaction
of any condition set forth in Section 3 or elsewhere herein or therein, other
than (in each case) to confirm receipt of items expressly required to be
delivered to the Revolving Credit Note Agent, or (F) whether the TRS Termination
Date has occurred.

 

(c)

The Revolving Credit Note Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, in the absence of bad faith on its part,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Revolving Credit Note Agent also may rely upon any
statement made to it

 

-16-



--------------------------------------------------------------------------------

  orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Revolving Credit Note
Agent may consult with legal counsel (who may be counsel for the Issuer),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

(d) The Revolving Credit Note Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Revolving Credit Note Agent. The Revolving Credit Note Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding sub-sections shall apply to any such sub-agent and
to the Related Parties of the Revolving Credit Note Agent and any such
sub-agent; provided that, the Revolving Credit Note Agent shall not be relieved
of any of its obligations hereunder by virtue of any appointment of a sub-agent.

 

(e)

Subject to the appointment and acceptance of a successor Revolving Credit Note
Agent as provided in this sub-section (e), the Revolving Credit Note Agent may
resign at any time by notifying the Issuer (with a copy to the Collateral
Manager). Upon any such resignation, the Issuer (or the Collateral Manager on
the Issuer’s behalf) shall appoint a successor Revolving Credit Note Agent
meeting the requirements set forth below. If no successor shall have been so
appointed by the Issuer and shall have accepted such appointment within 30 days
after the retiring Revolving Credit Note Agent gives notice of its resignation,
then the retiring Revolving Credit Note Agent may, on behalf of the Issuer,
petition a court of competent jurisdiction for the appointment of a successor
Revolving Credit Note Agent. Any successor Revolving Credit Note Agent shall be
a bank with an office in New York City or an Affiliate of any such bank having a
combined capital and surplus of at least U.S.$200,000,000, having a credit
rating of “BBB+” or better by S&P and “Baa1” or better by Moody’s (and if rated
“Baal”, such rating not on watch for downgrade). Upon the acceptance of its
appointment as Revolving Credit Note Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Revolving Credit Note Agent and the
retiring Revolving Credit Note Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Issuer to a successor Revolving
Credit Note Agent (including a successor appointed pursuant to the last sentence
of this sub-section (e)) shall be the same as those payable to its predecessor
unless otherwise agreed between the Issuer and such successor. After the
Revolving Credit Note Agent’s resignation hereunder, the provisions of
Section 2.4(c) and this Section 6 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Revolving Credit Note Agent. Notwithstanding the foregoing, the Revolving Credit
Note Agent may resign its duties hereunder without any requirement that a
successor Revolving Credit Note Agent be obligated hereunder and without any

 

-17-



--------------------------------------------------------------------------------

  liability for further performance of any duties hereunder upon at least 60
days prior written notice to the Issuer of termination upon the occurrence of
any of the following events and the failure to cure such event within such
60-day notice period: (i) failure of the Issuer to pay any of the Revolving
Credit Note Agent Expenses or (ii) failure of the Issuer to provide any
indemnity payment or expense reimbursement to the Revolving Credit Note Agent
required under this Agreement upon the receipt by the Issuer of a written
request for such payment or reimbursement, in each case, when funds are
available therefor in the Expense Account. Upon receipt of any such resignation
notice, the Issuer (or the Collateral Manager on the Issuer’s behalf) shall
appoint a successor Revolving Credit Note Agent meeting the requirements set
forth above and shall use its reasonable best efforts to effect such appointment
within such notice period.

 

(f) Every successor Revolving Credit Note Agent appointed hereunder shall
execute, acknowledge and deliver to the Issuer and the retiring Revolving Credit
Note Agent an instrument accepting such appointment. Upon delivery of the
required instrument, the resignation or removal of the retiring Revolving Credit
Note Agent shall become effective and such successor Revolving Credit Note
Agent, without any other act, deed or conveyance, shall become vested with all
the rights, powers, duties and obligations of the retiring Revolving Credit Note
Agent; provided that, upon request of the Issuer or the successor Revolving
Credit Note Agent, such retiring Revolving Credit Note Agent shall, upon payment
of its fees and expenses then unpaid, execute and deliver an instrument
transferring to such successor Revolving Credit Note Agent all the rights,
powers and trusts of the retiring Revolving Credit Note Agent.

 

(g) Each Class A-R Noteholder acknowledges that it has, independently and
without reliance upon the Revolving Credit Note Agent or any other Person and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Class A-R
Noteholder also acknowledges that it will, independently and without reliance
upon the Revolving Credit Note Agent or any other Person and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished
hereunder.

 

(h) The Revolving Credit Note Agent shall be obligated only for the performance
of such duties as are specifically set forth in this Agreement and may rely and
shall be protected in acting or refraining from acting on any written notice,
request, waiver, consent or instrument reasonably believed by it to be genuine
and to have been signed or presented by the proper party or parties. The
Revolving Credit Note Agent may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or by or through agents
or attorneys, and the Revolving Credit Note Agent shall not be responsible for
any misconduct or negligence on the part of any non-affiliated appointed agent,
or non-affiliated attorney, appointed hereunder with due care by it.

 

-18-



--------------------------------------------------------------------------------

(i) Anything in this Agreement notwithstanding, in no event shall the Revolving
Credit Note Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Revolving Credit Note Agent has been advised of such loss or damage and
regardless of the form of action.

 

(j) No provision of this Agreement shall be construed to relieve the Revolving
Credit Note Agent from liability for its own fraud, gross negligence or willful
misconduct, except that (i) this subsection shall not be construed to limit the
effect of sub-sections (b) and (c) of this Section 6; (ii) the Revolving Credit
Note Agent shall not be liable for any error of judgment made in good faith by
an Officer, unless it shall be proven that the Revolving Credit Note Agent was
grossly negligent in ascertaining the pertinent facts; and (iii) no provision of
this Agreement shall require the Revolving Credit Note Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

(k) The Revolving Credit Note Agent shall not be accountable for the use by the
Issuer of the proceeds from the Class A-R Notes, shall not be responsible for
any statement of the Issuer or a Class A-R Noteholder in this Agreement or the
Indenture or in any document issued in connection with the sale of the Class A-R
Notes and shall in no event assume or incur any liability, duty or obligation to
any Class A-R Noteholder. Under no circumstances shall the Revolving Credit Note
Agent be liable for indebtedness evidenced by or arising under the Indenture or
any related documents, including the amounts payable on the Class A-R Notes.

 

(l) Notwithstanding anything in this Agreement to the contrary, the Revolving
Credit Note Agent shall not be responsible for enforcing the provisions of this
Agreement (including collection actions hereunder) against any Class A-R
Noteholder at any time.

 

(m) The provisions of this Section 6 shall survive the termination of this
Agreement and the resignation or removal of the Revolving Credit Note Agent.

 

7. MISCELLANEOUS

 

  7.1. Waivers; Amendments; Etc.

 

(a)

No Deemed Waivers; Remedies Cumulative. No failure or delay by any party hereto
in exercising any right or power hereunder shall operate as a waiver thereof,

 

-19-



--------------------------------------------------------------------------------

  nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties to this Agreement
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any party therefrom shall in any event be effective
unless the same shall be permitted by Section 7.1(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the funding of a
Borrowing shall not be construed as a waiver of any Event of Default, regardless
of whether the Revolving Credit Note Agent or any Class A-R Noteholder may have
had notice or knowledge of such Event of Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Issuer and the Class A-R Noteholders or by the Issuer and
the Revolving Credit Note Agent with the consent of the Class A-R Noteholders;
provided that, no such agreement shall amend, modify or otherwise affect the
(i) rights or duties of the Revolving Credit Note Agent or the Trustee hereunder
without the prior written consent of the Revolving Credit Note Agent or the
Trustee, as the case may be; or (ii) rights or duties of the Collateral Manager
hereunder or under the Collateral Management Agreement or the Indenture without
the prior written consent of the Collateral Manager.

 

(c) Third Party Beneficiaries. Each covenant and other agreement under this
Agreement stated to be owing by any party hereto to the Collateral Manager is
expressly intended to be made for the benefit of the Collateral Manager, and the
Collateral Manager is an express third party beneficiary of each such covenant
or other agreement and is entitled to enforce each such covenant or agreement
(without regard to any modification thereof which is adverse to the Collateral
Manager) without any act or notice of acceptance hereof or reliance hereon, all
as if the Collateral Manager were a party hereto.

 

  7.2. Notices, Etc.

All notices and other communications under or in connection with this Agreement
shall be given or made in writing (including by telex) to the intended recipient
at its “Address for Notices” specified under its signature hereto or in its
Assignment and Acceptance; or, as to any party (including the Collateral
Manager), at such other address as shall be set forth in Section 14.3 of the
Indenture or as shall be designated by such party in a notice to each other
party. The Revolving Credit Note Agent shall (a) forward any Notices received by
the Revolving Credit Note Agent under the Indenture to each Class A-R
Noteholder; and (b) promptly (and in any event within one Business Day after
receipt of the information) notify the Collateral Manager if any existing
Class A-R Noteholder disposes of its Class A-R

 

-20-



--------------------------------------------------------------------------------

Notes or any additional Class A-R Noteholder acquires any Class A-R Notes
(together with the notice details for Notices of Borrowing for such additional
Class A-R Noteholder) such that the Collateral Manager has the information that
it requires with respect to the Class A-R Noteholders in order to deliver
Notices of Borrowing on behalf of the Issuer.

 

  7.3. Captions

The captions and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

 

  7.4. Governing Law; Jurisdiction; Venue

This Agreement shall be construed in accordance with, and this Agreement and any
matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise), shall be governed by, the law of the
State of New York.

With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (“Proceedings”), each party irrevocably: (a) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(b) waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any party
from bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

  7.5. Consent to Service of Process

Each party to this Agreement irrevocably consents to service of process by
personal delivery, certified mail, postage prepaid or overnight courier. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

  7.6. Waiver of Jury Trial

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (a) certifies that no representative, agent or attorney of any
other has represented, expressly or otherwise, that such other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver; and
(b) acknowledges that it has been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this paragraph.

 

-21-



--------------------------------------------------------------------------------

  7.7. Execution in Counterparts

This Agreement (and each amendment, modification and waiver in respect of this
Agreement) may be executed and delivered in any number of counterparts
(including by e-mail (PDF)), each of which shall be deemed an original and all
of which, taken together, shall constitute one and the same instrument, and each
of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Agreement by e-mail
(PDF) shall be deemed to constitute due and sufficient delivery of such
counterpart.

 

  7.8. Tax Treatment of Notes

Each of the Issuer, the Revolving Credit Note Agent, the Trustee and each
Class A-R Noteholder hereby agrees to treat the Class A-R Notes as indebtedness
solely of the Issuer for U.S. Federal, and, to the extent permitted by law,
state and local income and franchise tax purposes, to report all income (or
loss) in accordance with such characterization and not to take any action
inconsistent with such treatment unless otherwise required by any relevant
taxing authority.

 

  7.9. Transfer Taxes

Any applicable stamp duties or other transfer taxes and duties (including
notarial fees) and any costs attributable to the sale and purchase of the
Class A-R Notes shall be payable by the Issuer in accordance with the Priority
of Payments.

 

  7.10. Severability

If any term, provision, covenant or condition of this Agreement, or the
application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement, so long as this
Agreement, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Agreement, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

  7.11. Further Assurances

Each of the Issuer and each Class A-R Noteholder hereby agrees to execute and
deliver such other instruments, and take such other actions, as the other
parties may reasonably request in connection with the transactions contemplated
by this Agreement.

 

-22-



--------------------------------------------------------------------------------

  7.12. Limited Recourse, Non-Petition as to the Issuer

The Class A-R Notes will be limited recourse debt obligations of the Issuer, and
all obligations of the Issuer under this Agreement are limited-recourse
obligations of the Issuer, and are payable solely from the Collateral Granted by
the Issuer to secure the Notes in accordance with the Priority of Payments and,
following the exhaustion of the Collateral under the Indenture, all obligations
of and claims against the Issuer hereunder or arising in connection herewith
shall be extinguished and shall not thereafter revive. None of the Collateral
Manager, the Trustee or the Collateral Administrator or any incorporator,
stockholder, affiliate, officer, member, manager, partner, employee or director
of the Issuer, the Collateral Manager, the Trustee or the Collateral
Administrator, or any of their respective affiliates or any other Person will be
obligated to make payments on the Class A-R Notes or hereunder. No recourse
shall be had against any officer, member, director, employee, securityholder or
incorporator of the Issuer or its successors or assigns for the payment of any
amounts payable under the Class A-R Notes or this Agreement. Notwithstanding any
provision of this Agreement, each Class A-R Noteholder hereby agrees not to
cause the filing of a petition in bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under any
law or jurisdiction against the Issuer before 366 days have elapsed or, if
longer, the applicable preference period then in effect (including, without
limitation, any period established pursuant to the laws of the Cayman Islands)
(plus one day) after the payment in full of all Notes issued under the
Indenture. The provisions of this Section 7.12 shall survive the termination of
this Agreement.

 

  7.13. Prior Agreements

This Agreement amends, restates and supersedes that certain Revolving Credit
Note Agreement dated as of July 20, 2015 between the Issuer, the Trustee, the
Class A-R Noteholders and the Revolving Credit Note Agent.

 

  7.14. Rights of Trustee

In executing and performing its duties under this Agreement, the Trustee shall
have all the rights, benefits, protections, indemnities and immunities afforded
to it under the Indenture, including Article 6 thereof.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

CM FINANCE SPV LTD.,

as Issuer

By:

 

                 

Name:

 

Title:

 

 

Address for Notices:

c/o CM Finance Inc.

601 Lexington Avenue, 26th Floor

New York, NY 10022

 

Attention:    David Collins, Christopher E. Jansen and Rocco DelGuercio
Telephone no.:    (212) 380-5885 Email:    cjansen@cmipllc.com   
rdelguercio@cmipllc.com    ops@cyruscapital.com

 

-24-



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Revolving Credit Note Agent

By:  

                     

Name:   Title:  

Address for Notices:

8 Greenway Plaza, Suite 1100

Houston, Texas 77046

Attention: Global Corporate Trust Services – CM Finance SPV. Ltd.

Email: CM.Finance.SPV@usbank.com

 

-25-



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

                     

Name:   Title:  

Address for Notices:

8 Greenway Plaza, Suite 1100

Houston, Texas 77046

Attention: Global Corporate Trust Services – CM Finance SPV. Ltd.

Email: CM.Finance.SPV@usbank.com

ABS #: 011-000-028

Account #: 00608836

Account Name: CM Finance SPV Loan Account

Reference: CYB1 – Borrower Name & Activity

 

-26-



--------------------------------------------------------------------------------

COMMITMENT PERCENTAGE AS OF THE DATE HEREOF: 50%

 

CM FINANCE INC.,

as Class A-R Noteholder

By:  

                     

Name:   Title:  

Address for Notices:

601 Lexington Avenue, 26th Floor

New York, NY 10022

 

-27-



--------------------------------------------------------------------------------

COMMITMENT PERCENTAGE AS OF THE DATE HEREOF: 50%

 

UBS AG, LONDON BRANCH,

as Class A-R Noteholder

By:  

                     

Name:   Title:   By:  

                     

Name:   Title:  

Address for Notices:

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Structured Funding

Telephone Number: 203-719-7390

Email: OL-Cyrus-TRS@ubs.com

 

-28-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[DATE]

U.S. BANK NATIONAL ASSOCIATION,

8 Greenway Plaza, Suite 1100

Houston, Texas 77046

Attention: Global Corporate Trust Services – CM Finance SPV. Ltd.

Email: CM.Finance.SPV@usbank.com

[Insert Notice Details for each current Class A-R Noteholder]

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Fifth Amended and Restated
Indenture, dated as of November 20, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”) between
CM Finance SPV Ltd., an exempted company with limited liability incorporated
under the law of the Cayman Islands (the “Issuer”), and U.S. Bank National
Association, as Trustee and as Bank; and (ii) that certain Amended and Restated
Revolving Credit Note Agreement, dated as of November 20, 2017 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”) between the Issuer, certain other parties, U.S. Bank National
Association, as Revolving Credit Note Agent and the Trustee. Terms defined in
the Indenture or the Agreement and used herein shall have the meanings given
such terms in the Indenture or the Agreement.

The Issuer hereby gives you notice, irrevocably, pursuant to Section 2.1(b) of
the Agreement that the Issuer hereby requests a Borrowing under the Agreement
(the “Proposed Borrowing”) and, in that connection, sets forth below the
information relating to such Proposed Borrowing as required pursuant to the
terms of the Agreement:

 

(a) The Business Day of the Proposed Borrowing is [                    ].

 

(b) The aggregate principal amount of the Proposed Borrowing is U.S.$[        ].

 

(c) The aggregate principal amount of the Proposed Borrowing is greater than or
equal to the Minimum Borrowing Amount.

 

(d) The total amount of outstanding Borrowings after giving effect to the
Proposed Borrowing is U.S.$[        ].

 

(e)

The total amount of the Remaining Unfunded Facility Commitment after giving
effect to the Proposed Borrowing is U.S.$[        ].

 

-I-



--------------------------------------------------------------------------------

Payment shall be made by wire transfer to the Trustee pursuant to the following
wire transfer instructions:

[INSERT PAYMENT INSTRUCTIONS]

The submission of this notice constitutes a certification of the Issuer that the
conditions to such Borrowing set forth in Section 3 of the Agreement have been
satisfied or waived by each Class A-R Noteholder as of the date of the Proposed
Borrowing.

 

CM FINANCE SPV LTD. By: CM INVESTMENT PARTNERS LLC, as Collateral Manager By:
MMCMIP LLC, as Managing Member By:  

                     

Name:   Title:   MMCMIP Designee

 

-II-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

[DATE]

ASSIGNMENT AND ACCEPTANCE, dated [                    ] (the “Assignment and
Acceptance”), among                                          (“Assignor”) and
                                         (“Assignee”).

Reference is hereby made to (i) that certain Fifth Amended and Restated
Indenture, dated as of November 20, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”), between
CM Finance SPV Ltd., an exempted company with limited liability incorporated
under the law of the Cayman Islands (the “Issuer”), and U.S. Bank National
Association, as Trustee and as Bank; and (ii) that certain Amended and Restated
Revolving Credit Note Agreement, dated as of November 20, 2017 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), between the Issuer, certain other parties, U.S. Bank National
Association, as Revolving Credit Note Agent and the Trustee. Terms defined in
the Indenture or the Agreement and used herein shall have the meanings given
such terms in the Indenture or the Agreement.

Assignor hereby sells and assigns, without recourse, to Assignee, and Assignee
hereby purchases and assumes, without recourse, from Assignor, effective as of
the Effective Date (as defined below), a [    ]% interest (the “Assigned
Interest”) in all of Assignor’s rights and obligations under the Agreement, the
Indenture and under any other Transaction Documents, and in the interests in the
Class A-R Notes of Assignor in existence on the Effective Date, together with
the rights of Assignor to payment in respect of outstanding principal and
accrued and unpaid interest relating to such Assigned Interest. The Outstanding
Class A-R Funded Amount allocated to the Assigned Interest is U.S.$[        ].

Each of Assignor and Assignee hereby agrees to be bound by all the agreements
set forth in the Indenture or the Agreement (including Section 4.1 of the
Agreement), a copy of each of which has been received by each such party. From
and after the Effective Date, (i) Assignee shall be a party to and be bound by
the provisions of the Agreement and the Indenture and, to the extent of the
interests assigned pursuant to this Assignment and Acceptance, have the rights
and obligations of a Class A-R Noteholder thereunder, and (ii) to the extent of
the interests assigned by this Assignment and Acceptance, Assignor hereby
relinquishes its rights and is released from its obligations under the
Agreement.

Assignor hereby represents and warrants that the Assigned Interest to be sold
hereby is owned by Assignor free and clear of any liens, claims or encumbrances
created or suffered to exist by Assignor. Except as otherwise set forth in the
foregoing sentence, or as otherwise agreed in writing by Assignor, Assignor
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Agreement, any Class A-R Note or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement or any
Class A-R Note, or (ii) the business condition (financial or otherwise),
operations, properties or prospects of the Issuer, the Collateral Manager or any
Affiliate of any thereof or the performance or observance by any party of any of
its obligations under the Indenture, the Agreement or otherwise.

 

-III-



--------------------------------------------------------------------------------

Assignee hereby (i) confirms that it has received a copy of the Agreement, the
Indenture, and such other documents and information requested by it, and that it
has, independently and without reliance upon the Trustee, the Revolving Credit
Note Agent, the Collateral Manager, the Assignor, or any other Person, and based
on such documentation and information as it has deemed appropriate, made its own
decision to enter into this Assignment and Acceptance; (ii) agrees that it
shall, independently and without reliance upon the Trustee, the Revolving Credit
Note Agent, the Collateral Manager, the Assignor, or any other Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement; (iii) confirms that it satisfies the eligibility requirements for
any Noteholder of Class A-R Notes set forth in the Indenture and that the
representations set forth in the transfer certificates or other documents
required under the Indenture with respect to its acquisition of a Class A-R Note
are true with respect to it; (iv) makes each representation and warranty set
forth in Section 5.2 of the Agreement as if set out in full herein, each of
which is true and correct on and as of the date hereof; (v) agrees that it shall
perform in accordance with their terms all of the obligations that by the terms
of the Agreement and the Indenture are required to be performed by it as a
Class A-R Noteholder; (vi) specifies as its address for notices the office set
forth below; and (vii) in the event that Assignee is organized under the laws of
a jurisdiction other than the United States or a state thereof, represents and
warrants that attached to this Assignment and Acceptance are the forms and
certificates required pursuant to Section 2.5 of the Indenture, accurately
completed and duly executed, pursuant to which forms and certificates each of
the Issuer and the Trustee may make payments to, and deposit funds to or for the
account of, Assignee hereunder and under the Indenture without any deduction or
withholding for or on account of any tax.

The effective date for this Assignment and Acceptance shall be the later of
(A) the date on which the Revolving Credit Note Agent confirms that this
Assignment and Acceptance on its face satisfies the requirements of the
Agreement, and (B) [                     , 20     ] (the later of such dates
being the “Effective Date”).

Each of the Assignor and the Assignee hereby agrees that the Trustee, the
Revolving Credit Note Agent, the Issuer and the Collateral Manager are
third-party beneficiaries of this Assignment and Acceptance.

From and after the Effective Date, the Revolving Credit Note Agent shall reflect
the assignment of the Assigned Interest hereunder in the Class A-R Note Register
and shall direct the Trustee to make all payments in respect of the Assigned
Interests assigned hereby (including, without limitation, all payments of
principal, interest and fees with respect thereto) to Assignee as reflected in
the Class A-R Note Register. Assignor and Assignee shall make all appropriate
adjustments in payments under the Agreement and the Assigned Interests for
periods prior to the Effective Date directly between themselves.

Assignee agrees that it shall deliver to the Issuer a properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form”, as applicable (in the forms published by the Cayman Islands Department
for International Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf).

 

-IV-



--------------------------------------------------------------------------------

This Assignment and Acceptance shall be construed in accordance with, and this
Assignment and Acceptance and any matters arising out of or relating in any way
whatsoever to this Assignment and Acceptance (whether in contract, tort or
otherwise), shall be governed by, the law of the State of New York.

Legal Name of Assignor:

Legal Name of Assignee:

Registered Name on Class A-R Note:

[Federal Tax Identification Number of Assignee:]

Assignee’s Address for Notices:

[Address]

[Telephone]

[Email]

Assignee’s Wiring Instructions:

[            ]

 

A. Immediately after giving effect to this Assignment and Acceptance, the
aggregate Outstanding Class A-R Funded Amount of Assignee’s interest in the
Class A-R Note is U.S.$[        ] and its Class A-R Commitment Amount is
U.S.$[        ].

 

B. Immediately after giving effect to this Assignment and Acceptance, the
aggregate Outstanding Class A-R Funded Amount of Assignor’s interest in the
Class A-R Note is U.S.$[        ] and its Class A-R Commitment Amount is
U.S.$[        ].

 

[ASSIGNOR] By:  

                 

Name:   Title:   [ASSIGNEE] By:  

                 

Name:   Title:  

 

-V-



--------------------------------------------------------------------------------

Attachment: Duly endorsed certificate representing the Class A-R Note

 

-VI-